department of the treasury internal_revenue_service washington d c contact person identification_number telephone number employer_identification_number tax exempt ando government entities division number release date date date uil egend i w l o d i m i m i o i t i o o o s we have considered your ruling_request dated date as amended on date and date regarding the tax consequences of a proposed hospital reorganization facts ais a public hospital authority established by the county of h in the state of to provide healthcare services for residents of the county of h a is exempt from federal_income_tax under sec_501 of the internal_revenue_code the code and is not a private_foundation within the meaning of sec_509 prior to the reorganization a owned and operated a number of healthcare facilities including hospitals and urgent care centers you are a corporation organized to carry out the purposes of a and other organizations which are operated for the benefit of a and to otherwise support the delivery of healthcare services in the county of h and surrounding areas you are exempt from taxation under sec_501 of the code and are not a private_foundation within the meaning of sec_509 b is a corporation organized and operated to provide cardiac healthcare services b is exempt from federal taxation under sec_501 of the code and is not a private_foundation within the meaning of sec_509 b will be merged with you and you will be the surviving entity following the reorganization c was a corporation organized and operated to solicit funds for charitable purposes in connection with the operation of a facility owned by a was exempt from federal taxation under sec_501 of the code and was not a private_foundation within the meaning of sec_509 c was dissolved and the proceeds of c were distributed to you and e another organization exempt under sec_501 of the code d is a taxable corporation organized and operated to further the goals of its members through management services healthcare contracting and other healthcare-related services d has three classes of members a b and c class a and b members are physicians and specialists the sole class c member prior to the reorganization was a e is a corporation organized as a supporting_organization for you and will operate as the parent entity after the reorganization e is exempt from federal taxation under sec_501 of the code and is not a private_foundation within the meaning of sec_509 e is a supporting_organization within the meaning of sec_509 e is a corporation organized to manage and operate emergency medical and ambulance service for the benefit of the general_public and to carry out related healthcare activities f is exempt from federal taxation under sec_501 of the code and is not a private_foundation within the meaning of sec_509 g is a corporation organized to hold title to property collect income therefrom and turn over the entire amount less expenses to e the purpose of the reorganization is to more effectively promote the health of the community by increasing the flexibility of the operation of the hospitals and utilization of related assets laws in the state of restrict the ability of a hospital authority to expand geographically or to engage in certain activities in particular such laws limit the ability of a to possess a for- profit subsidiary confine a’s operation to the county of h prevent a from having members residing outside the county of h and restrict the ability of a to provide educational grants or indemnities transferring management and operation of the healthcare facilities from a to you and affiliated entities would obviate the requirement of compliance with the legal requirements for hospital authorities and thus help the reorganized hospital system expand its healthcare services in furtherance of the mission of a you were organized to operate a’s hospitals and other healthcare facilities after the reorganization e will operate as the parent of d f g and you e will be a supporting_organization for you and e is your sole member in addition e is the sole member of b f and g e has also become the sole class c member of d b will be merged with you in a statutory merger and you will be the surviving entity after the reorganization a will continue to own the real_property associated with its health care facilities which includes hospitals and urgent care centers a has leased this real_property to you a has transferred the personal_property associated with that real_property to you pursuant to the lease agreement you will operate the leased facilities to deliver healthcare services the lease agreement requires that you operate the leased facilities for charitable educational and scientific purposes within the meaning of sec_501 of the code and none of your income or assets shall inure to the benefit of private individuals under the terms of the lease between you and a the hospitals are required to continue to operate emergency room facilities available to all citizens of the county of h regardless of their ability to pay to continue providing services to the indigent sick of the county of h and to participate in medicare and medicaid programs the lease also requires the hospitals to continue to provide the same level of services as formerly provided by a unless an alteration in such services would benefit the citizens of the county of h rulings requested the proposed transactions will not adversely affect your tax-exempt status as an organization described under sec_501 of the code the proposed transactions will not adversely affect your status as other than a private_foundation as an organization described under sec_509 and sec_170 of the code the proposed transactions will not result in unrelated_business_taxable_income to you law sec_501 of the code provides in part for the exemption from federal_income_tax of organizations that are organized and operated exclusively for charitable scientific or educational_purposes provided no part of their net_earnings inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the treasury regulations regulations states that to be described in sec_501 of the code an organization must be both organized and operated exclusively for purposes specified in the regulations if an organization fails to meet either test it is not exempt sec_1_501_c_3_-1 of the regulations states that an organization is not organized exclusively for one or more exempt purposes if its articles expressly empower it to carry on otherwise than as an insubstantial part of its activities activities that are not in furtherance of one or more exempt purposes sec_1_501_c_3_-1 of the regulations states that an organization will be regarded as operated exclusively for exempt purposes only if accomplish one or more of the exempt purposes specified in sec_501 of the code an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 of the regulations provides that the term charitable is used in sec_501 of the code in its generally accepted legal sense the promotion of health has long been recognized as a charitable purpose see restatement second of trusts sec_368 it engages primarily in activities which 4a austin w scott and william f fratcher the law of trusts sec_368 sec_372 ed revrul_69_545 1969_2_cb_117 held that a non-profit hospital that benefits a broad cross section of its community operates a full-time emergency room open to all regardless of ability to pay and otherwise admits all patients able to pay either themselves or through third party payers such as private health insurance or government programs such as medicare may qualify as an organization described in sec_501 of the code sec_509 of the code excludes from the definition of a private_foundation an organization described in sec_170 other than in clauses vii and viii sec_170 of the code describes an organization the principal purpose or functions of which are the providing of medical or hospital care or medical education or medical_research sec_509 of the code excludes from the definition of a private_foundation an organization which is operated supervised or controlled by or in connection with one or more organizations described in sec_509 or sec_509 sec_511 of the code imposes a tax on the unrelated_business_taxable_income of organizations exempt from federal_income_tax under sec_501 sec_512 of the code defines the term unrelated_business_taxable_income as gross_income derived by an organization from any unrelated_trade_or_business regularly carried on by it less the deductions directly attributable to such business activity sec_513 of the code defines the term unrelated_trade_or_business as any trade_or_business the conduct of which is not substantially related aside from the need of the organization for income or funds or the use it makes of the profits derived to the exercise or performance by an organization of the purpose or function constituting the basis for its exemption sec_1_513-1 of the regulations defines unrelated_business_taxable_income to mean gross_income from any unrelated_trade_or_business regularly carried on sec_1_513-1 states that the phrase trade_or_business includes activities carried on for the production_of_income and which possess the characteristics of a trade_or_business within the meaning of sec_162 of the code sec_1_513-1 explains that regularly carried on refers to the frequency and continuity of the conduct of an activity and the manner in which the activity is pursued sec_1_513-1 of the regulations provides that a trade_or_business is related to exempt purposes only where the conduct of the business activity has a causal relationship to the achievement of any exempt_purpose and is substantially related for purposes of sec_513 only if the causal relationship is a substantial one thus for the conduct_of_a_trade_or_business to be related the production of the goods or performance of services from which the gross_income is derived must contribute importantly to the accomplishment of those purposes analysis you are exempt under sec_501 of the code and are not a private_foundation because you are described in sec_170 of the code as an organization providing hospital or medical_care a is also exempt under sec_501 of the code and is not a private_foundation because it is also described in sec_170 of the code b is exempt under sec_501 and is not a private_foundation because it is a supporting_organization described in sec_509 pursuant to your organizing document and the lease between you and a you will carry out in providing healthcare services in the county of h and the surrounding area the purposes of a you and a are exempt from federal_income_tax under sec_501 of the code as organizations organized and operated exclusively for the promotion of health you will continue to be organized and operated exclusively for the promotion of health following the reorganization the only change to your activities will be your expansion of the delivery of healthcare services in furtherance of your exempt purposes and the exempt purposes of a you will therefore continue to be described in sec_501 a like you is an organization that provides medical or hospital care described in sec_170 of the code you will operate facilities owned by a in furtherance of a’s exempt purposes and your exempt purposes pursuant to your lease with a because you will provide medical or hospital care following the reorganization you will continue to be described in sec_170 your organizing document provides that one of your purposes is to further the mission of a and to otherwise support the delivery of healthcare services in the area following the reorganization your provision of healthcare services by operating facilities leased to you by a will help to further those exempt purposes your operation of a’s facilities pursuant to the lease agreement will contribute importantly to the accomplishment of your exempt purposes accordingly your operation of the leased facilities following the reorganization is substantially related to the performance of your exempt purposes and will not constitute an unrelated_trade_or_business within the meaning of sec_513 of the code therefore the income you earn from the operation of the facilities of a will not result in unrelated_business_taxable_income under sec_512 you will merge with b which provides cardiac healthcare services to patients in a hospital owned by a b supported the purposes of a prior to the reorganization and was organized and operated exclusively for the promotion of health an exempt_purpose after the reorganization you will take over b’s exempt_activities in addition to your own therefore after your merger with b you will continue to be described in sec_501 of the code b a iii of the code you are also described in sec_170 of the code because your merger with b will simply involve the addition of b’s activities that are already b provides cardiac healthcare services and is therefore described in section described in sec_170 of the code you will continue to be so described following your merger with b b as a supporting_organization for a was operated exclusively for exempt purposes specifically for the promotion of health your merger with b will not affect your operation of a’s facilities which will be in furtherance of your exempt purposes as discussed above also as discussed above your operation of a’s facilities following the reorganization will not result in unrelated_business_taxable_income to you under sec_512 of the code conclusion the proposed transactions will not adversely affect your tax-exempt status as an organization described under sec_501 of the code the proposed transactions will not adversely affect your status as other than a private_foundation as an organization described under sec_509 and sec_170 of the code the proposed transactions will not result in unrelated_business_taxable_income to you this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent this ruling is based on the facts as they were presented and on the understanding that there will be no material changes in these facts this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described because it could help resolve questions concerning your federal_income_tax status this ruling should be kept in your permanent records lf you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter in accordance with the power_of_attorney currently on file with the internal_revenue_service we are sending a copy of this letter to your authorized representative is enclosure notice sincerely theodore r lieber manager exempt_organizations technical group
